                 1
                 2
                 3
                 4                                   UNITED STATES DISTRICT COURT
                 5                                         DISTRICT OF NEVADA
                 6                                                     ***
                 7    DEVRA HANEY-WILLIAMS,                                   Case No. 2:17-CV-2900 JCM (GWF)
                 8                                            Plaintiff(s),                      ORDER
                 9           v.
               10     GLAXOSMITHKLINE LLC, et al,
               11                                          Defendant(s).
               12
               13             Presently before the court is the matter of Haney-Williams v. GlaxoSmithKline LLC et al.,

               14     case number 2:17-cv-02900-JCM-GWF.
                              On May 20, 2019, petitioner Arthur Liederman filed a petition for permission to practice
               15
                      pro hac vice. (ECF No. 61). The verified petition appoints two resident members of the bar of
               16
                      this court as co-council. Id. However, the local rules require a petitioner to appoint only one
               17
                      resident member as co-council. LR IA 11-2(d). Therefore, the court will deny petitioner’s
               18
                      verified petition (ECF No. 61). See LR IA 11-2(h) (“The court may grant or deny a petition to
               19     practice under this rule.”).
               20             Petitioner shall file, within ten (10) days of the entry of this order, a verified petition that
               21     fully complies with the applicable local rules. Failure to timely comply will result in “the
               22     striking of any and all documents previously filed by the attorney.” LR IA 11-2(j).

               23             Accordingly,
               24             IT IS SO ORDERED.
               25             DATED May 28, 2019.
               26
                                                                      __________________________________________
               27                                                     UNITED STATES DISTRICT JUDGE

               28

James C. Mahan
U.S. District Judge
